NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                        SUPERIOR COURT OF NEW JERSEY
                                        APPELLATE DIVISION
                                        DOCKET NO. A-3493-14T2

ANTHONY McCORMICK,
                                             APPROVED FOR PUBLICATION
     Plaintiff-Appellant,
                                                 August 25, 2016

v.                                             APPELLATE DIVISION

STATE OF NEW JERSEY,

     Defendant-Respondent.
________________________________

            Submitted August 9, 2016 – Decided August 25, 2016

            Before Judges Sabatino, Messano and Gilson.

            On appeal from the Superior Court of New
            Jersey, Law Division, Cumberland County,
            Docket No. L-537-12.

            Franzblau   Dratch,   P.C.,   attorneys   for
            appellant (Brian M. Dratch, on the briefs).

            Christopher S. Porrino, Attorney           General,
            attorney for respondent (Lisa A.           Puglisi,
            Assistant Attorney General, of             counsel;
            Gregory R. Bueno, Deputy Attorney          General,
            on the brief).

     The opinion of the court was delivered by

SABATINO, P.J.A.D.

     This appeal poses a legal issue not previously decided in

case law under the Affidavit of Merit ("AOM") statute, N.J.S.A.

2A:53A-26   to   -29.    The   matter   arises    in   the   context    of   a

plaintiff    injured    by   the   alleged     negligence     of    licensed
professionals, who are claimed to have deviated from applicable

standards of care while providing services at the behest of a

public entity.       The issue is whether the plaintiff can avoid the

need to obtain an AOM by suing only the public entity and not

the professionals.         For the reasons that follow, we conclude

that    such    circumvention   of     the    statute    is   impermissible       and

affirm the trial court's determination that an AOM was required

in this case.        We remand, however, for further proceedings to

explore more fully whether the sanction of dismissal of this

lawsuit is justified.

                                        I.

       The relevant circumstances are as follows. Since October

2008 defendant, the State of New Jersey, has contracted with

Rutgers University Correctional Health Care, formerly part of

the     University    of    Medicine     and      Dentistry      of   New    Jersey

("UMDNJ"), to provide State prison inmates with medical, dental,

and    mental    health    services.         In   that   role,   UMDNJ      provided

medical staff and services to the inmates at South Woods State

Prison ("South Woods") during the time period relevant to this

case.

       Plaintiff Anthony McCormick was a State prisoner serving a

twenty-year sentence at South Woods.                Plaintiff claims that in

June 2010, he began complaining               to medical staff working at




                                         2                                  A-3493-14T2
South Woods of "severe pain in the front area of his head," for

which     he      was      given    Motrin.        According       to     plaintiff,        no

diagnostic tests were conducted, and he was left to "needlessly

suffer" for a month without additional medical care.

       Plaintiff's symptoms persisted, and he was transferred on

June 29, 2010 to St. Francis Medical Center for diagnosis and

treatment.           A CT scan was performed, and it was determined he

was suffering from a "[r]uptured right parietal brain abscess

with    ventriculitis."             Plaintiff      consequently         underwent        brain

surgery      at      St.   Francis    on   July     1,    2010.        The   abscess       was

evacuated, and he was discharged back to South Woods on July 16,

2010 "in stable condition."

       Records of plaintiff's follow-up care performed in October

2010    at     the    prison's      Extended      Care    Unit    noted      that   he    was

complaining          of    blurry    vision       and    dizziness.          Neurological

testing also revealed signs of cognitive impairment.                             A medical

report stated that plaintiff's "thought process and behavior is

that of a [six to seven] year old child," and recited various

delusional        statements         he    made    during        the    course      of     the

examination.            The report did not state whether the cognitive

issues existed prior to the detection of the brain abscess.

       Plaintiff submitted a notice of tort claim to the State

Treasury's Bureau of Risk Management in October 2010.                               He then




                                              3                                     A-3493-14T2
filed a two-count complaint in the Law Division against the

State    on    June   20,     2012.        No     medical      professionals         or     other

defendants       were        named.         Plaintiff          did     not     include         any

fictitiously-named parties pursuant to Rule 4:26-4.

      In      count   one     of    his     complaint,         plaintiff       alleged         the

medical staff at South Woods had "careless[ly], reckless[ly],

and   negligen[tly]"          failed       to    "properly      treat        [his]    cerebral

condition, [causing] severe and permanent personal injuries[.]"

Based upon the same factual allegations, he asserted in count

two   violations        of    his     rights         under    the     federal       and     state

constitutions,        as     well     as    the      New     Jersey    Civil    Rights         Act

("CRA"), N.J.S.A. 10:6-1 to -2.                      The complaint did not mention

UMDNJ    or    Rutgers       University         Correctional         Health    Care       in   its

factual assertions.

      The lawsuit was briefly removed to federal court on the

State's motion.            Plaintiff moved to remand the matter back to

state court, and the State cross-moved for summary judgment.

The   United     States       District      Court      granted        the    State's      cross-

motion in part, dismissing plaintiff's federal causes of action.

The     remaining     state        law     claims      were     remanded       to     the      Law

Division.

      The State then moved in the Law Division to dismiss the

complaint, arguing it had not been timely served with a notice




                                                 4                                     A-3493-14T2
of tort claim.         The motion was denied.                Around this time, it

appears that plaintiff voluntarily dismissed the remaining state

constitutional and CRA claims in count two.

       The State again moved to dismiss count one, arguing that it

could not be vicariously liable for an injury allegedly caused

by employees of UMDNJ.            This motion was also denied.                   The State

then answered the complaint and denied liability.                              It asserted

no third-party claims against any persons or entities.

       In   December     2014,      the     State    filed       a    third     motion   to

dismiss, arguing for the first time that plaintiff had failed to

serve it with an AOM pursuant to N.J.S.A. 2A:53A-27.                             Plaintiff

countered that he was not obligated to provide an AOM because

the State, the sole defendant in this case, is not a "licensed

professional" or a licensed "health care facility" within the

terms or intent of the statute.

       Judge   Richard      J.    Geiger     granted       the       State's    motion   on

January 23, 2015, dismissing the complaint with prejudice.                                In

his decision, Judge Geiger concluded that because the alleged

actions     and   inactions       of   the       medical   staff       at     South    Woods

involve     conduct    by        licensed        professionals,         plaintiff      must

support his claims of negligence with a proper and timely AOM

from    a      qualified         professional.             Plaintiff           moved     for

reconsideration, which was denied.




                                             5                                    A-3493-14T2
       This appeal followed.             Plaintiff principally contends that

he was not obligated, as a matter of law, to file an AOM against

the State.        Alternatively, he argues that, if this court finds

that   such       an   obligation    exists,       he   should    be     afforded       an

opportunity on remand to procure an affidavit.                         He makes this

request because the State did not assert the need for an AOM in

its answer and also because the trial court did not conduct a

"Ferreira conference"1 that could have alerted him sooner to the

need for an AOM.

                                          II.

       As   the    Supreme   Court     reiterated       recently,      "[t]he     stated

purpose of the AOM statute . . . is laudatory – to weed out

frivolous     claims     against    licensed       professionals       early    in    the

litigation process."           Meehan v. Antonellis, ___ N.J. ___, ___

(2016) (slip op. at 14) (citing Ferreira, supra, 178 N.J. at

146); see also Buck v. Henry, 207 N.J. 377, 383 (2011).

       Pursuant to the mandate expressed in the statute, "[t]he

submission of an appropriate affidavit of merit is considered an

element of the claim."          Meehan, supra, slip op. at 14-15 (citing

Alan   J.   Cornblatt,       P.A.   v.    Barow,    153    N.J.   218,    244    (1998)

(holding that a plaintiff's failure to submit the required AOM


1
  See Ferreira         v.   Rancocas     Orthopedic       Assocs.,     178   N.J.     144
(2003).



                                           6                                    A-3493-14T2
"goes to the heart of the cause of action as defined by the

Legislature")); see also N.J.S.A. 2A:53A-29.                "Failure to submit

an appropriate affidavit ordinarily requires dismissal of the

complaint       with   prejudice."      Meehan,    supra,    slip    op.     at   15

(citing Cornblatt, supra, 153 N.J. at 243).

    Section 27 of the AOM statute provides, in relevant part:

            In any action for damages for personal
            injuries . . . resulting from an alleged act
            of malpractice or negligence by a licensed
            person in his profession or occupation, the
            plaintiff shall, within 60 days following
            the date of the filing of the answer to the
            complaint by the defendant, provide each
            defendant    with   an    affidavit    of    an
            appropriate   licensed   person   that    there
            exists a reasonable probability that the
            care,   skill   or  knowledge   exercised    or
            exhibited in the treatment, practice or work
            that is the subject of the complaint, fell
            outside     acceptable     professional      or
            occupational     standards    or     treatment
            practices.

            [N.J.S.A. 2A:53A-27 (emphasis added).]

    The statute also provides that a "licensed person," in the

context    of    malpractice   claims    against    health    care   providers,

includes a person licensed as "a physician in the practice of

medicine    or     surgery";   "a    podiatrist";    "a     chiropractor";         "a

registered professional nurse"; "a health care facility"2; "a


2
  The AOM statute defines the term "health care facility"
as a "facility or institution whether public or private, engaged
principally in providing services for health maintenance
                                                     (continued)


                                        7                                  A-3493-14T2
physical therapist"; and "a registered pharmacist[.]"                    N.J.S.A.

2A:53A-26(f)-(m).      The medical staff at South Woods who examined

and treated plaintiff, although not identified by name or by

occupation in his complaint, include such "licensed persons."

       Plaintiff contends he was not required to serve an AOM in

this case because the State, as the sole named defendant, is

literally not a "licensed person" as defined in N.J.S.A. 2A:53A-

26.      Nor does the State meet the statute's definition of a

"health care facility" because it is not "engaged principally"

in health care.     N.J.S.A. 26:2H-2(a).          In addition, the State is

not a "professional corporation[] . . . entirely owned by . . .

licensed professionals."         Albrecht v. Corr. Med. Servs., 422

N.J.   Super.   265,   273   (App.    Div.   2011)   (holding     that    if   the

defendant in a malpractice case is a professional corporation,

then "a plaintiff is required to provide an AOM in order to

pursue    litigation   against       the   firm   alone   under    respondeat-

superior principles").




(continued)
organizations, diagnosis, or treatment of human disease, pain,
injury, deformity, or physical condition[.]"      N.J.S.A. 26:2H-
2(a). The definition expressly includes, but is not limited to,
hospitals,      treatment      centers,       nursing      homes,
clinics, "dispensar[ies]," "home health care agenc[ies]," and
"bioanalytical laborator[ies] . . . or central services
facilit[ies] serving one or more such institutions[.]" Ibid.




                                       8                                 A-3493-14T2
      As the trial court aptly recognized, these arguments based

on a hyper-literal reading of the AOM statute do not excuse

plaintiff    from      his   failure    to    supply     a    proper   affidavit         to

support his claims that fundamentally are allegations of medical

negligence.       He cannot avoid the important screening mechanism

of the AOM statute by suing only the public entity that procured

the services of the individual health care professionals who

worked at the prison.

      We    rejected     a    similar    effort     to       get   around    the       AOM

requirement       in   Shamrock   Lacrosse,       Inc.       v.    Klehr,   Harrison,

Harvey, Branzburg & Ellers, LLP, 416 N.J. Super. 1 (App. Div.

2010). In that case, the plaintiff, a patent holder, alleged it

had been injured by various acts of legal malpractice by an

attorney who was handling its patent matters.                          The plaintiff

sued the two law firms that had successively employed the lawyer

whose negligent conduct was in question and who had since died.

Id.   at   8-9.        The   plaintiff       "presumably       wishe[d]     to    invoke

principles of vicarious liability" to make the law firms liable

for the conduct of their former employee.                    Id. at 23.

      We concluded in Shamrock Lacrosse that a law firm, even

though it did not itself hold a license to practice law, should

be treated as a "licensed person" under the AOM statute in cases

arising out of its associates' allegedly deficient professional




                                         9                                       A-3493-14T2
conduct.     The defendant law firms were therefore entitled to an

AOM.    Id. at 25, 27.     We reasoned that the AOM requirement's

"focus is on the resulting harm, not on the business forms of

the named defendants"     who have been sued.       Id. at     23.     We

rejected the plaintiff's attempt to evade the requirements of an

AOM through its overly literal construction of the statute, one

that would undermine the public policies the Legislature sought

to achieve.      Id. at 21-22; see also Albrecht, supra, 422 N.J.

Super. at 272-74 (reaffirming the policy analysis of Shamrock

Lacrosse).

       We apply here a similar analysis, focusing on the nature of

the underlying conduct of the medical personnel who allegedly

harmed the injured plaintiff.          The State employs or utilizes

through contracts a host of licensed professionals who work in

its prisons, hospitals, mental health facilities, institutions,

transportation      systems,   and       other   operations.         These

professionals include doctors, nurses, therapists, counselors,

engineers, and scores of other licensees encompassed within the

broad sweep of the AOM statute.      N.J.S.A. 2A:53A-26.

       If such professionals while serving the State, or for that

matter any other public entity, engage in harmful conduct that

deviates from the standards of care of their respective fields

of licensure, and a plaintiff claims that the defendant public




                                  10                           A-3493-14T2
entity is liable for that harm under agency principles, then an

AOM from an appropriate qualified person is necessary to support

the lawsuit.      See Meehan, supra, slip op. at 17-25 (explaining

who   may    be   an    appropriate      affiant      in    cases   respectively

involving Sections 27 and 41 of the AOM statute).3                      The AOM is

required, regardless of whether the plaintiff chooses to name

the   negligent      professionals      as    co-defendants.        A    plaintiff

cannot circumvent the intent of the Legislature by suing only

the public entity.

      In    enforcing    this      obligation   and   thus    carrying    out    the

legislative objectives of the AOM statute, we caution that an

affidavit     will     only   be    needed    when    the    underlying    harmful

conduct     involves      professional        negligence,      implicating       the

standards of care within that profession.                    Hence, if a nurse

working in a State prison inattentively stumbles on a stairway

and knocks over an inmate, or carelessly spills his or her cup

of scalding hot coffee on a prisoner in the hallway, or engages

in some other form of negligent conduct that does not implicate

professional standards of care, then no AOM is required.                         See


3
  As the Court clarified in Meehan, if the professional who
caused   the   harm   is   a   physician, the   more   stringent
specialization   and   sub-specialization requirements  of   the
Patients First Act, as set forth in Section 41, may constrict
the range of appropriate affiants. Ibid.; see also Nicholas v.
Mynster, 213 N.J. 463, 479-80 (2013).



                                         11                                A-3493-14T2
Hill Int'l, Inc. v. Atl. City Bd. of Educ., 438 N.J. Super. 562,

590-91 (App. Div. 2014) (offering further examples of situations

in which no AOM would be required), appeal dismissed, 224 N.J.

523 (2016); see also Murphy v. New Rd. Constr., 378 N.J. Super.

238, 242-43 (App. Div.), certif. denied, 185 N.J. 391 (2005)

(holding    that     an    AOM   was   not     required    to   pursue      negligence

claims against an architectural firm if the allegations did not

implicate the standards of care of that profession).                        Nor is an

AOM required if the plaintiff's claims against the public entity

are based upon matters of common knowledge.                     Couri v. Gardner,

173 N.J. 328, 340 (2002); Triarsi v. BSC Grp. Servs., L.L.C.,

422 N.J. Super. 104, 114, 116-17 (App. Div. 2011).

      The need for a supporting affidavit and the qualifications

of a suitable affiant are fact-sensitive, and depend on the

circumstances of each case.             Meehan, supra, slip op. at 29-30.

If   an   AOM   is    called     for,    a     plaintiff    may     not     evade   the

requirement by suing only a public entity and arguing that the

entity is not a licensee listed under Section 26.                             We thus

extend the holding of Shamrock Lacrosse to contexts involving

public     entity     defendants        and     to    claims      of    professional

negligence beyond legal malpractice.

      We reject plaintiff's argument that he does not need an AOM

because    he   has       sued   the    State    on   a    theory      of   vicarious




                                          12                                  A-3493-14T2
liability.     To     be    sure,    under     the     Tort    Claims    Act,      public

entities may be vicariously liable for certain acts of their

employees    and      agents,       subject     to      certain    immunities         and

limitations.       See N.J.S.A. 59:2-2 (generally providing for such

vicarious liability for the acts of public employees); but see

N.J.S.A.    59:1-34    (excluding        independent         contractors      from    the

definition of a public employee); N.J.S.A. 59:2-10 (disallowing

vicarious    liability      where       the    public    employee's       actions       or

inactions     comprise       a      crime,      actual        fraud,     or     willful

misconduct).       Nothing in the Tort Claims Act requires that the

individuals whose negligent conduct creates the public entity's

liability be named as co-defendants in the action.

    Even     so,   our     case   law    recognizes       that    an    AOM   is    still

required    when    the    plaintiff's         claim    of    vicarious       liability

hinges upon allegations of deviation from professional standards


4
  As mentioned previously, the State argued that it could not be
vicariously liable for the acts of employees of an independent
contractor (i.e., UMDNJ) in its second motion to dismiss. The
State has not cross-appealed the denial of that motion.
Generally, "[c]ontracting out prison medical care does not
relieve the State of its constitutional duty to provide adequate
medical treatment to those in its custody[.]" Scott-Neal v. N.J.
Dep't of Corr., 366 N.J. Super. 570, 575-76 (App. Div. 2004)
(quoting West v. Atkins, 487 U.S. 42, 56, 108 S. Ct. 2250, 2259,
101 L. Ed. 2d 40, 54 (1988)). The "non-delegable" nature of this
duty "is an exception to the general rule that one who hires an
independent contractor is not liable for the negligence of that
contractor." Ibid.




                                          13                                    A-3493-14T2
of   care     by   licensed          individuals   who       worked    for      the    named

defendant.           In       Borough   of   Berlin     v.    Remington        &     Vernick

Engineers, 337 N.J. Super. 590 (App. Div.), certif. denied, 168

N.J.    294    (2001),          we   considered    allegations         of      malpractice

against a professional engineering firm for failing to adhere to

"hydrogeologic        guidelines        in   applying    for    a     water    allocation

permit" in the negligent siting of two wells.                         Id. at 596.         The

plaintiff in Berlin obtained an AOM from a hydrogeologist, and

the defendant argued that the AOM was inadequate because it was

not from a professional engineer.                     Id. at 594.           We concluded

that the hydrogeologist affiant was an appropriately licensed

person to submit the AOM against the engineering firm.                                Id. at

597-98.       In that regard we noted that the "appropriate licensed

person" from whom an AOM should be sought is not always dictated

by the primary specialty of the professional corporation being

sued.     Id. at 598-99.             But an AOM was still necessary, albeit

supplied      from        a    different     professional      than     the        defendant

demanded, in that vicarious liability context.                        Ibid.5




5
  The Supreme Court recently cited our analysis in Berlin with
approval in Meehan, supra, slip op. at 27-28.




                                             14                                     A-3493-14T2
       For     these    reasons,        we   affirm     the       trial       court's       sound

determination that plaintiff was required to procure an AOM in

this case, in which he claims that he was negligently cared for

by    the    State     prison's    medical        staff.          We    now      turn    to    the

question of whether the trial court's sanction of dismissal of

plaintiff's lawsuit was appropriate.

       Plaintiff       contends      that       he     was    deprived           of     a     fair

opportunity to obtain an AOM in this case. He notes that the

State    did    not    assert     the    lack     of   an    AOM       as   an    affirmative

defense with its answer.                More importantly, he emphasizes that

the     trial      court    did     not      conduct         the       required         Ferreira

conference, at which the need for an AOM could have been made

clear before the statutory deadline for serving an AOM expired.

       In    the      Court's     recent     opinion         in    Meehan,         supra,      it

underscored the importance of "a timely and effective" Ferreira

conference in assuring the proper and fair implementation of the

AOM statute.           Meehan, supra, slip op. at 34.                         As the Court

explained, "[t]he conference is designed to identify and resolve

issues regarding the [AOM] that has been served or is to be

served."       Ibid.     The Court noted that the conference "continues

to be a critical component of fulfilling the purpose of the AOM

statute."        Id. at 33.         It further observed that had such an

effective Ferreira conference been conducted, it "would probably




                                             15                                         A-3493-14T2
have prevented [the] appeal."               Ibid.        However, the Court did not

go so far as to hold that the lack of an effective conference

required reversal, because it found the AOM that the plaintiff

procured from a prosthodontist sufficed to support his claims

against the defendant orthodontist who installed his sleep apnea

device. Id. at 31-33.

       Given the Supreme Court's recent guidance in Meehan, we

cannot conclude on the limited record before us that the lack of

a Ferreira conference in this case was inconsequential.                             On the

one hand, until we issued this opinion, there was no published

case that expressly held, as we do today, that an AOM may be

required     when        a    tort    plaintiff       sues     a   public    entity      for

vicarious liability based on the professional negligence of its

staff.     Hence, a Ferreira conference in this case might have

been inconclusive in the absence of such clear precedent.                              See,

e.g., Hill Int'l, supra, 438 N.J. Super. at 594-95 (excusing

timely compliance with the AOM requirement because existing case

law was unclear about whether an AOM from an engineer could

suffice    against           an   architect);       Shamrock   Lacrosse,     supra,      416

N.J.     Super.     at       29    (likewise        excusing   the    lack    of     timely

compliance where prior decisional law from the federal courts

was split on whether an AOM against a law firm was required).




                                               16                                  A-3493-14T2
      On the other hand, we are mindful that plaintiff's counsel

represents     a   different   plaintiff    in    a    companion   unpublished

appeal we also decide today, James v. County of Middlesex, No.

A-5424-14 (App. Div. August 25, 2016).                In James, the plaintiff

sued a public entity, a county that operated the jail where he

was housed and allegedly given inadequate medical care, as well

as a private contractor that provided medical services to the

county for its inmates.        As in this case, the plaintiff in James

initially did not serve an AOM.           However, he eventually procured

one   within   the   statutory   deadline,       although    defense   counsel

challenged the affiant's credentials.

      The parallel circumstances suggest that plaintiff's counsel

in both this case and in James has been pursuing a strategy to

advance "test cases," in an attempt to avoid the AOM requirement

by    suing    public    entities    but      not       individual     licensed

professionals who provided the medical care.                We cannot tell if

that strategic supposition is true.

      Nor is it clear that if a Ferreira conference had been held

here and if, hypothetically, the trial court directed that an

AOM was required, that Mr. McCormick (or those who may assist

him in making decisions, given his cognitive problems) would

have disregarded the court's admonition, refused to procure an

AOM, and taken his chances on appeal.




                                     17                                A-3493-14T2
      Because      the    record     is    presently       inadequate       for     us   to

resolve the sanction issue, we remand for further proceedings in

the trial court to explore the subject further, guided by the

Supreme Court's opinion in Meehan and our opinion in this case.

The court shall have discretion to conduct a plenary hearing on

the subject as it may see fit, after the parties have been

afforded     the        opportunity       to     submit     further     briefs           and

certifications.          The trial court shall determine, in light of

Meehan and the distinct procedural circumstances here, whether

it is equitable to deny plaintiff an opportunity to cure the

omission of an AOM within a reasonable time frame.6

      Lastly,      we    provide     the       following    guidance        for    future

litigants.      In cases such as this, where a plaintiff chooses to

sue   a   public    entity     for    medical     malpractice     on    a    theory      of

vicarious liability, the defendant entity is obligated to comply

with Rule 4:5-3 by including in its answer the identities and

specialties      of      the   physicians,        if      any,   involved         in     the

defendant's care, along with whether the treatment the defendant

received involved those specialties.                   See Buck, supra, 207 N.J.


6
  That said, we reject plaintiff's specific argument that the
State is equitably estopped from insisting on any affidavit.
Knorr v. Smeal, 178 N.J. 169, 178 (2003).      The assessment on
remand is instead confined to matters of timing and whether
plaintiff should be afforded additional time to produce the AOM
now that the governing law has been clarified.



                                           18                                     A-3493-14T2
at 396.       The plaintiff must then obtain and serve appropriate

affidavits      of     merit    within     sixty    days       of    the    filing     of    the

answer – as discussed by the Court in Meehan and required under

Sections 27 and 41 of the AOM statute – that correspond to the

qualifications of the individual professionals disclosed by the

defendant.       The trial court may grant an additional sixty days

to    procure    the    AOM     upon   a    finding       of    good       cause.     N.J.S.A.

2A:53A-27.

       A Ferreira conference must be held within ninety days of

service of the answer, at which time the plaintiff's obligations

under the AOM statute may be clarified and the court and counsel

may    address    the    adequacy      of    any    AOM    already         obtained.         The

plaintiff       will    have     until      the     end    of       the    120-day         period

permissible under the AOM statute to correct any deficiencies.

Buck, supra, 207 N.J. at 394.                We underscore that the purpose of

the Ferreira conference is to identify and resolve AOM-related

problems      that     arise.     Meehan,         supra,   slip       op.       at   33.     The

conference is not intended to be a substitute for reasonable

communication between opposing counsel to resolve AOM issues in

the first instance.

       If the Ferreira conference fails to resolve a plaintiff's

need    for      more    information         from     defendant            to    procure      an

appropriate AOM, the plaintiff must comply with the statutory




                                             19                                        A-3493-14T2
scheme by providing a "sworn statement in lieu of the [AOM]"

pursuant to N.J.S.A. 2A:53A-28, until the necessary disclosure

occurs.

    Affirmed in part and remanded in part.   We do not retain

jurisdiction.




                              20                       A-3493-14T2